COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN THE INTEREST OF G.C., 
A CHILD.



 
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00323-CV

Appeal from the

394th District Court

of Brewster County, Texas

(TC# 8889)

MEMORANDUM  OPINION

	This is an attempted appeal arising from an adoption proceeding.  We dismiss for want of
jurisdiction.
	Appellants filed a notice of appeal from the trial court's order dismissing their petition for
adoption.  The order did not dispose of the intervenor's counter-petition for adoption.  Therefore,
on October 26, 2010, the Clerk of this Court notified the parties of the Court's intent to dismiss the
appeal for want of jurisdiction because it appears that Appellants are attempting to appeal an
interlocutory order that did not dispose of all parties and all claims.  The Clerk's notice stated that
the appeal would be dismissed without further notice unless any party could show grounds for
continuing the appeal within ten days.  On November 3, 2010, we received a supplemental clerk's
record, which contains an order setting a hearing on the cross-petition for adoption.  There is nothing
in the supplemental clerk's record to indicate that the cross-petition has been decided, and we have
not received a response to the Clerk's notice.
	"Where an order does not dispose of all issues and all parties, it is interlocutory and is not
appealable without express statutory authorization, severance, dismissal, or non-suit."  Cantu Servs.,
Inc. v. United Freedom Assocs., ___  S.W.3d ___, ___, 2010 WL 4336094, at *4 (Tex. App. - El
Paso Nov. 3, 2010, no pet. h.).  In this case, there has been no disposition or severance of the
intervenor's petition for adoption, and there is no statutory authorization for an interlocutory appeal. 
Accordingly, the appeal is dismissed for want of jurisdiction.

						GUADALUPE RIVERA, Justice
November 17, 2010

Before Chew, C.J., McClure, and Rivera, JJ.